Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Response
This is in response to Applicant’s Response After Final Action filed on 09/03/2021, which has been entered and made of record.

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: Claims 1 – 9, 11 – 15 and 17 – 20 are allowed. Applicant’s arguments/ response regarding at least claims 1, 11, 14 and 20 (See Remarks filed 09/03/2021) have been fully considered and are persuasive. 

Regarding independent claims 1, 11, 14 and 20, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: automatically detect a start loop condition by evaluating only a time progression of the at least one the characteristic parameter, said start loop condition indicating a transition from a start posture of the person to the movement of the person when performing the physical exercise, detect at least one evaluation point in the movement of the person by evaluating a time progression of the at least one characte1istic parameter, evaluate a posture of the person in a respective image frame at each evaluation point or in at least one image frame in a respective predefined time interval around each evaluation point, and automatically detect an end loop condition by evaluating only the time progression of the at least one the characteristic parameters, said end loop condition indicating a transition from the person's movement when perfom1ing the physical exercise to an intermediate posture.

Dependent claims 2, 4 – 9, 12, 13, 15, and 17 – 19 are also allowed as a result of their dependency to their independent claims.


















___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666